So Aa NY DB Nn Ff

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 1 of 38

 

FILED ___ LODGED
RECEIVED co

SANDEEP PUNIA, A215-655-596
La Palma Detention Center OCT ry 2019

Poy. ae ai palma Road. cue Us omic cou
Phone: (520) 464-3200. BY - mmm PEPUTY

Mailing Address

Box 6801, Orange, CA 92863
Tel: (714) 476-9992
Petitioner, In Pro Per

      

     
 

 

 

 

UNITED STATES DISTRICT COURT DISTRICT OF ARIZONA
U.S. Courthouse, Suite 130
401 West Washington Street, SPC 1
PHOENIX, AZ 85003-2118

Civil Case No.:

SANDEEP PUNIA
(A215-655-596) '

Petitioner, CV-19-05421 -PHX-DWL--JFM
VS.
SECRETARY OF THE DEPARTMENT OF PETITIONER’S ORIGINAL
HOMELAND SECURITY (DHS); U.S.
ATTORNEY GENERAL; DIRECTOR OF COMPLAINT FOR WRIT IN THE
IMMIGRATION & NATURALIZATION

Respondents

 

 

 

 

 

COMES NOW SANDEEP PUNIA, petitioner in the above-styled and numbered case,
and for cause of action would show unto the Court to following:

1. The mandamus proceeding seeks writ to compel action on a man’s ASYLUM
credible fear determination by “Director” of United States Citizenship and
Naturalization Service (USCIS), Arlington, VA, who has improperly withheld
decision, pursuant to 8 C.F.R.§235.3(b)(4)(ii) to reconsider negative credible
fear finding of persecution on the attached asylum (Form I-589) corroborating

affidavits, marked and attached hereto as Exhibit A, which was properly executed
+

 

PETITION FOR WRIT OF MANDAMUS

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 2 of 38

and filed by petitioner. Absent favorable credible fear finding of persecution,
_ petitioner is not bondable but subject to expedited physical removal to India.

“9, | Respondent is generally charged with enforcement of the Immigration and
Nationality Act, and is further authorized to delegate such powers and authority to
subordinate employees of the Department of Homeland Security, and its Director,

3. Petitioner is detained at La Palma Detention Center, Eloy, AZ 85131, for
entering USA without inspection from Mexico, with alien no. is A215-655-596,
place of birth is India. Soon after entry, USCIS asylum officer initially found
petitioner to lack credible fear of persecution, during custodial interrogation,
without petitioner’s counsel present, with the assistance of language interpreter, as
petitioner does not speak or understand English. Answers and questions are
attached hereto, and marked as Exhibit B, predicate for Asylum officer’s finding
that petitioner lack credible fear or reasonable possibility (10% or more) of
persecution on removal to India, because petitioner did not have corroborating
affidavits to substantiate his asylum story.

4. Next, Immigration Judge in Eloy, AZ, affirmed negative credible fear finding by
asylum officer, to enter Order of Removal, because petitioner was not given an
opportunity to corroborate his testimony with officer records from his minority
Political Party and Doctor. See Exh. C.

5. Next, petitioner hired an attorney to file petition for review of removal order, and
get Order to Stay Removal, from the U.S. Court of Appeals for the 9" Circuit.
See Exh. C.

6. Next petitioner’s 9" Cir. attorney helped with discovery and obtained official
records from petitioner’s political party and doctor in India, to corroborate his
asylum claim. See Exh. A.

7. Petitioner contends that his detention, lack of opportunity to timely engage an
immigration attorney who spoke petitioner’s language, lack of money to call
India, prevented petitioner to discover Corroborating Affidavits from his
political party and doctor to substantiate his asylum claim to the satisfaction of
asylum officer or immigration judge who were too quick to enter expedited
removal order, without eliciting sufficient details about his asylum claim under

totality of circumstances, depriving petitioner of right to fair credible fear hearing
2

 

 

PETITION FOR WRIT OF MANDAMUS

 

 
Oo CO sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 3 of 38

under the 5" Amendment procedural due process.

8. Jurisdiction in this case is proper under 28 USC §§1331 and 1361, 5 USC §701
et seq., and 28 USC §2201 et seq. Relief is requested pursuant to said statutes.

9. Venue is proper in this court, pursuant to 28 USC §1391(e), in that this is an
action against officers and agencies of the United States in their official
capacities, brought in the District where the petitioner resides and where a
substantial part of the events or omissions giving rise to petitioner’s claim
occurred. More specifically, Petitioner’s application for ASYLUM — Form I-589-
comprised set of questions by USCIS asylum officer about petitioner’s political
activities in India, petitioner’s injuries or persecution caused by ruling political
party members, for petitioner’s failure to leave his minority political party INLD
Party) and join/support the ruling political party (BJP) in India. To Petitioner’s
knowledge, credible fear redetermination by asylum officer in consideration of
the newly-discovered attached corroborating Certificates (as official records) in
Exhibit A from his Political Party and Doctor remains are still pending with the
Arlington Office of USCIS, where the asylum officer are located.

10. EXHAUSTION OF REMEDIES: Petitioner has exhausted his administrative
remedies. Petitioner has, through his attorney and local Congressman, made
numerous inquiries concerning the status of the credible fear redetermination for

petition I-589 but to no avail. See Exh. D.

CAUSE

11. Petitioner is over 21, native and citizen of India. He entered the United States
without inspection from Mexico, was detained by ICE in Eloy, AZ, at LaPalma
Detention Center, since unlawful entry, seeking political asylum.

12. Petitioner is prima facie eligible for asylum claim, based on reasonable
consideration of the corroborating affidavits by his political party and doctor, in
Exh. A, which indicate irreparable harm to petitioner by ruling Govt. Political
Party, because petitioner intends to remain active in his minority political party.

13. USCIS Director’s asylum officer received Petitioner’s corroborating affidavits
which show a clear probability of persecution.

14. Petitioner still in detention in Eloy, Az, for over six months, awaits the decision of
3
PETITION FOR WRIT OF MANDAMUS

 

 

 
rm

Oo CO SN HD MN

10
il
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 4 of 38

15.

16.

17.

USCIS asylum officer.
Petitioner’s father and mother are in the USA, also seeking asylum, and have
sought assistance of counsel to expedite decision by USCIS asylum officer on
credible fear finding by consideration of the newly discovered corroborating
affidavits, in Exh. A, pursuant to 8 C.F.R.§235.3(b)(4)(ii), because favorable
finding of credible fear would let petitioner seek asylum and bond in USA,
instead of expedited physical removal to face fear of getting killed in India,
where petitioner will resume his political actiovities.
In Exh. A, affidavits clearly show that petitioner Sandeep Punia escaped death,
while some of his co-workers were killed by ruling Govt., party members.
Petitioner had no alternative but, at the suggestion of some immigration judge, file
the instant petition for writ of mandamus, to avoid irreparable harm to Sandeep
Singh on immediate physical exclusion from USA for next 10 years, causing
physical separation, extreme hardship to his parents in USA.

PRAYER

WHEREFORE, in view of the arguments and authority noted herein, Petitioner

respectfully pray that the Respondent be Ordered to render its credible fear finding on the

corroborating affidavits to permit pursuit of asylum claim before an immigration judge,

and potential bond, or grant such other relief at law and in equity as justice may require.

Respectfully submitted,

SANDEEP PUNIA

Petitioner, In Pro Per

4

 

 

PETITION FOR WRIT OF MANDAMUS

 

 
 

oO CO SD

10
1]
12
13
14
i)
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 5 of 38

3

 

 

PETITION FOR WRIT OF MANDAMUS

 
a

Oo CO SN DH MN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 6 of 38

 

LIST OF ATTACHMENTS
Exhibit Description
A Newly discovered Corroborating Affidavits to establish

credible fear of Persecution in pursuit of Asylum Claim

B Immigration Judge Expedited Removal Order
C Order to Stay Removal, by 9"" Cir. U.S. Court of
Appeals
D Father/mother in US request Congress assistance for son’s

release, the petitioner. likely to be killed on removal

E Country Conditions, other evidence of persecution

&

 

 

PETITION FOR WRIT OF MANDAMUS

 

 

 
 

se

sa DN ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 7 of 38

UNITED STATES DISTRICT COURT

PHOENIX, ARIZONA
Civil Case No.:
SANDEEP PUNIA
(A215-655-596)
Petitioner,
vs. AFFIRMANCE OF SERVICE

SECRETARY OF THE DEPARTMENT OF
HOMELAND SECURITY (DHS); U.S.
ATTORNEY GENERAL; DIRECTOR OF
IMMIGRATION & NATURALIZATION
SERVICE (USCIS),

 

Respondents

 

 

 

 

I DECLARE UNDER PENALTY OF PERJURY THAT I HAVE SERVED A COPY OF THE
ATTACHED
Summons, PETITION FOR WRIT OF MANDAMUS and its attachments
UPON THE FOLLWING persons:
1. U.S. Attorney Office, Federal Building, 75 Spring Street, S.W.
Suite 600, Atlanta, GA 30303-3309, Tel: 404.581.6000, Fax: 404.581.6181
2. U.S. Attorney General, Oil-CIVIL, Box 878, Washington, D.C. 20044
3. Secretary, U.S. Dept. of Homeland Security, Washington, D.C. 20528
4. USCIS Director, Asylum Office, 800-375-5283
1525 Wilson Blvd., Mailbox 2455
Arlington, VA 20598-2500
By U.S.Post Office mail on {© -— | Y - 2019
ADA%O Sat 1S PHILMOBLPHi
Address] 4,48 . (A.

 

2
PETITION FOR WRIT OF MANDAMUS

 

A

 

 
ft

Oo CO SI DB WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 8 of 38

$

 

 

PETITION FOR WRIT OF MANDAMUS

 

 

 
 

 

 

DO NOT REPRODUCE OR REDISTRIBUTE DO NOT REPRODUCE OWREDISTRIBUTE

 

United States Senator Bob Casey
Case Information and Privacy Act Release Form

Please return to our office either by email, fax, or U.S. mail.
Office of U. S. Senator Bob Casey
200 North Third Street, Suite 14-A
Harrisburg, PA 17101
(717) 231-7542 (fax)

Submitting this form to other offices will result in unnecessary delays.

THIS FORM WILL BE SENT TO THE DEPARTMENT OR AGENCY IN QUESTION

The Privacy Act of 1974 is a federal law designed to protect you from any unauthorized use and exchange of personal
information by federal agencies. Any information that a federal agency has on file regarding your dealings with the United
States government may not, with a few exceptions, be given to another agency or Member of Congress without your
written permission. Family members, friends, or other interested parties generally may not authorize on your behalf the
release of information covered by the Privacy Act.

 

 

 

I hereby request the assistance of Senator Casey’s Office of Constituent Services to resolve the matter described on Page 2. I
authorize Senator Casey and his staff to receive any information they might need to provide this assistance.

I certify that the information I have provided to Senator Casey and his staff is true and accurate to the best of my knowledge
and belief. The assistance | am requesting from Senator Casey’s office is in no way an attempt to evade or violate any federal,
state, or local law.

If applicable, I acknowledge that by signing this release I am knowingly waiving my confidentiality protection under §1367. I
permit Senator Casey and his staff to be the new custodian of this information.

In order for our office to be of assistance, the below information is required by the Department of State and/or the
Department of Homeland Security. Please be sure to complete the form in its entirety.

Please complete the following information in BLACK INK ONLY.
SIGNATURE:

DATE: 9.[1
(In black ink only; we atCept #lectronic signatures) 0812.14
Mr. ¥_ Ms. Name: (please print) San dee Pp Suni a Date of Birth: 4 [ QO | 144 5

(Place checkmark on the line)

Address; LO Ralma Cercectyon Center, 9D0\ N LaPalme Rd

City: Clow State: Az Zip Code: BOI E-mail Address:

   
    

 

 

Phone Number(s): Country of Origin:

 

 

Federal Agency: Department of Stat€/Department of Homeland Security) Case#/Form#:

 

 

USCIS Receipt/ Number (if applicable): Date of Filing: Alien#: 215 -999- SAG

Employer Identification Number (if applicable): Passport Number (if applicable):
Revised 1/19 Page 1 of 2 (TA)

 

 

 
 

United States Senator Bob Casey
Case Information and Privacy Act Release Form

THIS FORM WILL BE SENT TO THE DEPARTMENT OR AGENCY IN QUESTION

NAME: (please print) San aeep Yon lO DATE: 6//a/ 19

Have you worked with our office in the past? YES: NO: _,/__Ifso, what was the nature of your previous issue?

Please list the federal agency and/or department involved:

 

Do you currently have a case pending before a local, state or federal court pertaining to this matter?

YES: NO: If yes, please explain

 

Have you contacted any other Member of Congress regarding your case? YES: J _NO:

If yes, who have you contacted and when? Conaress WOWWIN Mar 4 Ga. S CAN } MY)?

In your own words, please describe the problem for which you are requesting assistance. You may attach up to 5
additional sheets if necessary. Documentation sent to this office will be electronically archived and then shredded.

Do not send originals.

| came tothe VS Searing asulun. My cask Was demed ,
Lam ia detetion even Anovah | have a seonsor in
Priiadalonia to sugpect me. (See attached documents)

Please describe what vou have done to resolve your problem with the federal department or agency in question.
You should include dates of contacts, telephone calls, emails, faxes, and the names of any individuals with whom
you have spoken. Send a copy of your latest correspondence from or to the department or agency in question. Do
not send originals.

(Seo acktachod documents)

Specifically state the assistance you request from our office and the outcome you desire.

Assi Stance gettma veleased froma detention
While Awartng ASYylUM appeat, and an

Update on the appeal,

Revised 1/19 Page2 of2 — (TA)

 

 

 

 

 
Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 11 of 38

U.S. CONGRESSWOMAN MARY GAY SCANLON
PRIVACY ACT RELEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Go ™
Name: SA yy A L Lt) Pu YL Circle One:(Mr/ Mrs. Miss Ms. Dr.
Address: LA Poly na Cocceclin Comer , SSO1N La Palma Po
City and Zip Code: €\ lou. Az BS | 4 | Date of Birth: 4 ia [ 1943
Country of Birth: NOGA

Daytime Phone: Evening Phone:
Email Address:
Social Security Number: Case or Claim Number:

Housing Loan#: Name of Bank:

IRS Case #: Specific Years in Question:

Social Security Case #: New Enrollment? YES NO _ Date:

Immigration File#: AIS -G@SS~- SGiz (A#)

Military Rank: Branch: Years of Service: Last Post:

Retirement/Separation Date: Disabled: YES NO _ Percentage:

 

 

 

Have you contacted another Congressional or Senatorial office regarding this matter? (ves NO

If yes, which office? Sen a Cases

' Brief Beseuaiens of the problem (you may attach additional pages or copies of related documents):

AsslSr WCQ adttina el lZased fea datenition
an a1 wile Sawartna Q24|UnA CQASo |
A\so Upalaked Statos oY) desluS Opper).

 

Section below to be completed by the person who is the subject of the records:

I certify under penalty of perjury. that I provided, or authorized, all the information in this privacy release
and any document submitted with it; I reviewed and understand all of the information contained in my
privacy release and submitted with it; and all of this information is complete, true, and correct.

senae Saleh Le. Date of | | 9) \

I hereby authorize Congresswoman Scanlon and her staff to work on my behalf with any federal agency relevant to the matter
described above, to receive and review any information contained in my file and, if necessary, to forward any pertinent
correspondence sent by me regarding this matter.
 

Oo COC sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 12 of 38

SANDEEP PUNIA, A215-655-596
La Palma Detention Center

5501 North La Palma Road.

Eloy, AZ 85131.

Phone: (520) 464-3200.

Mailing Address

Box 6801, Orange, CA 92863

Tel: (714) 476-9992

Petitioner, In Pro Per

UNITED STATES DISTRICT COURT

PHOENIX, ARIZONA
Civil Case No.:
SANDEEP PUNIA
(A215-655-596)
Petitioner,
VS.
SECRETARY OF THE DEPARTMENT OF PETITIONER’S ORIGINAL
HOMELAND SECURITY (DHS); U.S.
ATTORNEY GENERAL; DIRECTOR OF COMPLAINT FOR WRIT IN THE
IMMIGRATION & NATURALIZATION
SERVICE (USCIS), NATURE OF MANDAMUS
Respondents

 

 

 

 

COMES NOW SANDEEP PUNIA, petitioner in the above-styled and numbered case,
and for cause of action would show unto the Court to following:

1, The mandamus proceeding seeks writ to compel action on a man’s ASYLUM
credible fear determination by “Director” of United States Citizenship and
Naturalization Service (USCIS), Arlington, VA, who has improperly withheld
decision, pursuant to 8 C.F.R.§235.3(b)(4)(ii) to reconsider negative credible
fear finding of persecution on the attached asylum (Form I-589) corroborating
affidavits, marked and attached hereto as Exhibit A, which was properly executed

and filed by petitioner. Absent favorable credible fear finding of persecution,

+
PETITION FOR WRIT OF MANDAMUS

 

 

 

 
oO Oo NSN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 13 of 38

petitioner is not bondable but subject to expedited physical removal to India.

2. Respondent is generally charged with enforcement of the Immigration and
Nationality Act, and is further authorized to delegate such powers and authority to
subordinate employees of the Department of Homeland Security, and its Director,

3, Petitioner is detained at La Palma Detention Center, Eloy, AZ 85131, for
entering USA without inspection from Mexico, with alien no. is A215-655-596,
place of birth is India. Soon after entry, USCIS asylum officer initially found
petitioner to lack credible fear of persecution, during custodial interrogation,
without petitioner’s counsel present, with the assistance of language interpreter, as
petitioner does not speak or understand English. Answers and questions are
attached hereto, and marked as Exhibit B, predicate for Asylum officer’s finding
that petitioner lack credible fear or reasonable possibility (10% or more) of
persecution on removal to India, because petitioner did not have corroborating
affidavits to substantiate his asylum story.

4, Next, Immigration Judge in Eloy, AZ, affirmed negative credible fear finding by
asylum officer, to enter Order of Removal, because petitioner was not given an
opportunity to corroborate his testimony with officer records from his minority
Political Party and Doctor. See Exh. C.

5. Next, petitioner hired an attorney to file petition for review of removal order, and
get Order to Stay Removal, from the U.S. Court of Appeals for the 9" Circuit.
See Exh. C.

6. Next petitioner’s 9" Cir. attorney helped with discovery and obtained official
records from petitioner’s political party and doctor in India, to corroborate his
asylum claim. See Exh. A.

7. Petitioner contends that his detention, lack of opportunity to timely engage an
immigration attorney who spoke petitioner’s language, lack of money to call
India, prevented petitioner to discover Corroborating Affidavits from his
political party and doctor to substantiate his asylum claim to the satisfaction of
asylum officer or immigration judge who were too quick to enter expedited
removal order, without eliciting sufficient details about his asylum claim under
totality of circumstances, depriving petitioner of right to fair credible fear hearing

under the 5"" Amendment procedural due process.
2

 

 

PETITION FOR WRIT OF MANDAMUS

 

 

 
oO Oo “SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 14 of 38

10.

11.

12.

13.

14.

Jurisdiction in this case is proper under 28 USC §§1331 and 1361, 5 USC §701
et seg., and 28 USC §2201 et seq. Relief is requested pursuant to said statutes.
Venue is proper in this court, pursuant to 28 USC §1391(e), in that this is an
action against officers and agencies of the United States in their official
capacities, brought in the District where the petitioner resides and where a
substantial part of the events or omissions giving rise to petitioner’s claim
occurred. More specifically, Petitioner’s application for ASYLUM — Form I-589-
comprised set of questions by USCIS asylum officer about petitioner’s political
activities in India, petitioner’s injuries or persecution caused by ruling political
party members, for petitioner’s failure to leave his minority political party INLD
Party) and join/support the ruling political party (BJP) in India. To Petitioner’s
knowledge, credible fear redetermination by asylum officer in consideration of
the newly-discovered attached corroborating Certificates (as official records) in
Exhibit A from his Political Party and Doctor remains are still pending with the
Arlington Office of USCIS, where the asylum officer are located.
EXHAUSTION OF REMEDIES: Petitioner has exhausted his administrative
remedies. Petitioner has, through his attorney and local Congressman, made
numerous inquiries concerning the status of the credible fear redetermination for

petition I-589 but to no avail. See Exh. D.

CAUSE
Petitioner is over 21, native and citizen of India. He entered the United States
without inspection from Mexico, was detained by ICE in Eloy, AZ, at LaPalma
Detention Center, since unlawful entry, seeking political asylum.
Petitioner is prima facie eligible for asylum claim, based on reasonable
consideration of the corroborating affidavits by his political party and doctor, in
Exh. A, which indicate irreparable harm to petitioner by ruling Govt. Political
Party, because petitioner intends to remain active in his minority political party.
USCIS Director’s asylum officer received Petitioner’s corroborating affidavits
which show a clear probability of persecution.
Petitioner still in detention in Eloy, Az, for over six months, awaits the decision of

USCIS asylum officer.
3

 

 

PETITION FOR WRIT OF MANDAMUS

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 15 of 38

15, Petitioner’s father and mother are in the USA, also seeking asylum, and have
sought assistance of counsel to expedite decision by USCIS asylum, officer by
consideration the newly discovered corroborating affidavits, in Exh. A.

16. Exh. A affidavits clearly show, that Sandeep Punia escaped death, while some of
his co-workers were killed by ruling Govt., party members.

17. Petitioner had no alternative but, at the suggestion of some immigration judge, file
the instant petition for writ of mandamus, to avoid irreparable harm to Sandeep
Singh on immediate physical exclusion from USA for next 10 years, causing
physical separation, extreme hardship to his U.S. Citizen wife and two minor

children.

PRAYER
WHEREFORE, in view of the arguments and authority noted herein, Petitioner
respectfully pray that the Defendants be Ordered to render its credible fear finding on the
corroborating affidavits to permit pursuit of asylum claim before an immigration judge,

and potential bond, or grant such other relief at law and in equity as justice may require.
Respectfully submitted,

Janelaxh

SANDEEP PUNIA

Petitioner, In Pro Per

4
PETITION FOR WRIT OF MANDAMUS

 

 

 

 
nm & WwW Nd

oO CO SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 16 of 38

LIST OF ATTACHMENTS
Exhibit Description
A Newly discovered Corroborating Affidavits to establish

credible fear of Persecution in pursuit of Asylum Claim

B Immigration Judge Expedited Removal Order
C 9" Cir. Order to Stay Removal, pemnding review
>

 

 

PETITION FOR WRIT OF MANDAMUS

 

 

 
» Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 17 of 38

 

‘
: 1G
f ;
}

  
 
 

  

s» TEN
RUPEES

    

 

 

 
 
 
   

aS <a. HARYAN e Sh. D

  

2

. i a Li . ¥
surunstetra, Haryana indie. |

 

eslare and affi

   

I hat Mr. neesp F ismy son, He was bom

 
 
  
 

porter of indian ft

  
 

for the bette
camps ft

rSeonle te ma

 
      

 

  
 
  
 
 

we

 

party Le, IN
VALID of S¥BF ah Badery anc staried to |
. 1, hearing the cries of m
\
vie Vita of my son, but i
MOTH AY. pea here. But waile
f as $00% c

of, when they saw s

i

 

 

nea My son to ieave mis party

 

 

 
Case 2:19-cv-05421-DWL--JFM Document 1 Filed 10/17/19 Page 18 of 38

  

’
FUE) PM ApeEy Peek
ee Ty ay

WN

nti

  
   
 
  
    
  
 
 
 

itadlen te
UCT 3

  
    
   
 
  

© Vbretty sets
Heo hs Gal

 

eye t
VOR 7 viewad sy
i 1 8
ce one raed ti
130 S87 HEM Ga

 

   

soe tute aust Hit Sin Dadi
Nee ay AUAR GG ae a ves

   

¢ on
fraiy th Cibne
ni Gai

  
 

i Were ware

   
 
 

 

ened in

  

Ing, uley

 

    

  

   

(s-
Anep Panin
njeen Pun
I

 
 
 

fiy aGv.8 ay

    
 
 

{7

auoOuL

   

  

Verified that the simicine
belief and nothing has :
affidavit in my naive Jwaguage is
altt | bb

 
  

* todd
heen conceiins

native language.

 

 

all
wih an, mye "I \w\\s

en Lee

Novy

SPH |
opis

 

 
 

Ay!

peas E : file “Page: nee
nd dink at atid Oe | ita glial ey fist

 

 

 

Seen Fe HARYANA B 199924
AFFIDAVIT OF MATERNAL UNCLE

Il, Hoshiar Singh son of Shri Telu Ram resident of village Belarkhan, Tehsil NARWANA Distt.
Jind. Haryana, India do hereby solemnly affirm and declare as under:

I. That Sandeep Punia son of Shamsher Punia resident of VPO Sarsa, Tehsil Pehowa. Distt.
Kurukshetra, ee India, is my maternal nephew (my sister's son) and he was bom

on April 20", 1993

That Mr. Shamsher Punia (father of Sandeep Punia) was a member of Indian National
: 0k Dal (INLD) political party for many years and Sandeep Punia joined this party on
“ February 2017 under the influence of his father. Sandeep | Punia was very active with

ti party activities,

t~

3. That the opposition party to INLD is BJP party and the members of the BJP party didn’t
like my nephew’s activities for INLD and threatened and beat him because they wanted
him to quit his party and join their party, but my nephew continued his work for INLD.

4. That due to his activities in favour of INLD, the BJP’s members always keep grudge
with my Nephew and they wants to eliminate him and due to this reason they attacked
my nephew twice, once on April 13", 2018, and secondly on July 20", 2018, and both
time they beat him mercilessly and both time Sandeep had received multiple i injuries on
his body. After that he had received the medica! attention w.e.f, 20" July 2018 to 4°
July 2018.

eT

al

5S. That Sandeep Punia's family reported to the police afer second attack ie. (20" July
2018), but the police never helped him, because the police was also work! ing under the
wishes of BJP ( the ruling party of india).

at

my

CALID OUTS SIDE INDIa

va id (ul ( att ie =

f NOTARY, PEHOWA

 
 
 

Case 2:19-0v-05421-
‘ 19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 20 of 38

‘not this incident, my sister (Sandeep Punia’s mother) called and asked us if
| tked us j

fi a Pa ‘ \

eS pl te enti stay ' ¢ :

Bo Ok deep Puta COU siny with us for some time and we i

' Le gale the last week of July 2018 nd we agreed. Sandeep Punia came to

ON gar htt in (he les a uly 2018 and siayed with us until 17" August 2018 to save
vis After that Sandeep le my home and went to Delhi and then he had stayed
pellii until he tefl India.

SPL
wendy ie
ol

after this incident, we all were very scared for Sandeep Punia’s safety and knew that
nis life would never be safe in India. Then his father’s friend helped making
ts for Sandeep to leave India, Sandeep Punia feft India on September 5°,

qrrangemen , ;
2018 and reached the United States on 17" September 2018.

That

That if Sandeep Punia were to stay in India, he would be killed because the BJP party
harassing his family members about his whereabouts. So now I prayed

members are still
{ please grant him asylum in your country.
\

the US governmen
E1212 2 7

Deponent

Verification:
{ my above affidavit are true and correct 10 ihe best of my

Verified that the contents ©
knowledge and belief and nothing has been concealed therein. MG A

ey) Deponent
fi ~
a C TEU

>
=
=
u,
e
eS

 
Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 21 of 38

CAL NES
' cit Heay vt.
ee Me f
:
CMa

+h

cfc aber sei.
a4

SEE ae
Tae
af

Ae
a AE CoG.
w: ats
/ Seater ees

7k

 

 

 

i

       

 

   
 

 

       

 

 

 
  
   
 

 

 

 

Ra e

WUDICIAL .

SNS CABINS ts Se ORS cea RR heii / UT AED es INN estlssigyd Braet Ses oS BT
4 Aifidavit_of SARPANCH AANA 618324

eRaMT HARYANA

I, Karambir Singh, Sarpanch of Gram Panchayat Sarsa, Tehsil Pehowa, Distt. Kurukshetra, Haryana,
India. I solemnly swear and affirm as under:

That { am citizen of India. Being a Sarpanch/ head of village I know all the activities of my village.

That Sandeep Punia and his family are resident of my village. Samdeep Punia was bom on April 20",

1993} at village Sarsa, Distt. Kurukshetra, Haryana, India. I know this family past many years. Sandeep
a igand “hiss anily follow Hindu religion, Sandeep Punia always helped the poor and needy people, he

oS Me ivate"the young generation of the locality not to use the drugs, and his family was working
ith Tinian Nation Lok Dal Party which is also known as INLD. Sandeep Punia had joined INLD on

0D 28 Pgbruaty-2017'48\a worker. The ruling BJP party was always against INLD Party. Therefore the

0 ‘familics’associat <with INLD, are being persecuted by the Indian government agencies. | know Sandeep
a Putt §gs;21s0 ersdguted. Sandeep Punia was always targeted by the worker of BJP because of his
: alibi in/favor of INLD.

 
  
      
   
  
  

 

af depo workers always pressurized Sandeep Punia to leave INLD, and join them and works for the
be' Of BJP party, but Sandeep Punia did not accepted their proposal, so they harassed, tortured
and tbat him on various occasions. Once on April 13", 2018, and second on July 20", 2018. Both time,
they beat him mercilessly, and both time, he had received multiple injuries on his body. The Police
always refuse to help. In order to save life Sandeep Punia had left India and went to USA to save his life
from the hands of BJP workers.

That Enovw currently Sandeep Punia is residing in USA and seeking asylum. | wish US government give

him ermission to stay forever in America because life of Mann party workers is not safe anywhere in
India. I wish him good luck. AITES ED

wALID Ougaie INDIA ra <u | 18 cee sol

s
a. ; N
Verified t at i Yatements frit Hebe are yeand correct to the best of knowledge and belief and -
PIR Had Been concealed ¢heaeing ic NO :

/ pRHOWs pEHOWS’ ©
worn ISARPANCHoob _ Deponent

Gram Panchayat Sarsa |

i ~Bloch-Fehuowa(KKR)

 
Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 22 of 38 i

, : LN F ARE
NSPE
ANI : = * it i : ~ = ii I)
MIX ne TIN! A)

+ 54 fy " 3 : 0 ecient

A
BN NUH
| CNY) A
hy Ry} Poy yeeiut YY
LNs a |

 

A sites ae
Ws NARRWA VEEN GEN TR NW
INDIAINON) AW

}

. KAN,

eS SS y i reeset tn AMAA ANY anid) NRO
SANA N/A é uA

C AFFIDAVIT OF WITNESS
eRaT HARYANA

 

Pret s ifs

46AA 866110

. |, Rahul Malik son of Shri Rajesh Kumar, resident of VPO Sarsa, Tehsil Pehowa Distt. Kurukshetra,
Haryana, India, do hereby solemnly affirm and declare as under :

1- That | am residing at village Sarsa, Tehsil Pehowa, Distt. Kurukshetra, Haryana, India. | know

personally to Mir. Sandeep Punia son of Shamsher Punia resident of VPO Sarsa, Telisil Pehowa,
Distt. Kurukshetra, Haryana, India, as | am very close to his family and have personal knowledge
of the family of Sandeep Punia and his family members are very kind and helpful.

2- Sandeep Punia was a very active worker of INLD party due to that he was harassed by the

workers of opposition party (BJP). The opposition party promotes corruption and Drugs.
3- The workers of 8JP party always forced Sandeep Punia to abandon his pariy and join the BJP
party. :

That | am aware that on April 13", 2018 he was beaten badl

y by BJP workers and they
threatened him to leave INLD. BJP workers had beaten him badly with sticks, so Sandeep Punia
was badly injured.

7==-—S=Again once he was beaten by the BJP workers on July 20", 2048. They beat him badly. Mr.
wy Sandeep Punia had badly injured and received multiple injuries all over his body,
if - / 76 Mitel then Sandeep Punia along with his father went to the

police station to file a complaint
: against t! e BJP party workers. But the police did not take any action in this matter,

a + Tbs the]! fe of Sandeep Punia was not safe in India.
aN oat JY

 

these incidents Sandeep Punia left India and went to United States as his life was in

tj ‘ i fs ‘ °
Os .
*s ib deep sympathy with the family, thus | hereby

give shelter to Sandeep Punia and save his life,

  
 

request the American authorities to kindly
So that his family can live in peace.

aAyTEsyey fn
an NDIp , JY
VALID oMentinson, | \

\
¥ call
|v ihe thatthe co n AiMNbned bove‘are t dc to the b j
bnowidaghdna ae othing has pol Si BAS. SSIS anes Correct tothe best opiny
Vin BIA Bi ee
B01 1 RPP EO WANG aust ows

Deponent

Place: pe

 
REA AES pe

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 23 of 38 |

URN 777
NA

FANN de

aN
Y } hi a ;

44/

ra

4
a
ae

ae POD OA ON i
fob / Cae i “i if
1 Gas (6 (ith: y po \ {é hy, {

ANY RE
Y AY NY Ui iM Ny
Ain We \)
nt AN A
Pith

"
Mi

 

 

Ramm HARYANA Allidauii OF NAMBERDAS 44AK 618361

1, Balkar Singh; Namberdar of VPC Sarsa, Tehs'! Pehowa, Distt. Kurukshetra, Haryana, India. |

OF Maa le, - a
Le 19 Fume | am an Narnberdar of village Sarsa, Tehsil Pehowa, and according te Namberdar cf village
Safsa;,\. know about the activities and situations happening in our village.
\ x - . ~ eid. F923 : tL 244 e £* 8h
dT know Sandeep Punia son of Shamsher Singh. He is the resident of our village Sarsa, aist:.

he ‘
a m8 é ieee 52 9% 8 . . ~ 5 ad
hn ssbihca, Sandeep Punis was 2 worker of Indian National Lok Dal (INLD) party, since 2
“—

    
  
 
 
  
 

-

 

 

   

2 ( the current ruling party) in the past for supporting and
‘ng his political party INLD in India, because of political activities.

he BJP party workers always ‘creed Sandeep Punia to left the INLD and join BJP party and stop
working for his party. Uson his refusal, he was attacked by the workers of opposition i.e. BJP

4 twice, once on Aril 13, 2018, and second on July 20", 2018, and I know very well that both time
he had reesived internal injuries on his body. : :

j

5- After that incident Sandeep Punia along with his father, went tc the police station to file «
complaint against the attackers is, against the workers of BJP, but the police never helped them,
1 aS, PAiretep rice attached with suling party BJP and always works on tae wishes of BJP and
inst ite of taking any action, ‘hey threatened Sandess Punia that we will charged false allegations
against you, if you tried to lodge complaint against BJP. So Sandeep Punia had no hepe of justice
Satins *

y Ppa otice.

E HO Wh . See a ~ tts 1
gor ThA? am avare that Sandeep Puria’s life is under constant threat by BJP, due to which his

femily sent him tc USA, Oho”
Numberdat=

Vill Sarsa (Penowa)
Verification e ‘oy Deno Pistt. Kurukshetra
is + AN RKAN In (C eno Van”
Verified that the statements furnished sow? are fue a cAreger Motte best of knowledge and belief and
nothigg has been concealed thersin. OsTRI Y
pRHOW' Numberdake
Nota y Denonyitt Sarsa (Pehowa)

é Distt. KURT RING

py oft

 
      

yaL!

ygoTED
l request the government of USA ‘c let him stayd gs as his life is not safe in India.

 
aT
Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 24 of 38

ANS ion iI pe Uff i. TT

uy

Stee” RUPEES

Ti ON

VAAN B/)

ik a //
wh

 

 

REE Sip rearo vd
AOR LCA.
NDIA NON AUDIGIAL

- Affidavit OF NAMBERDAR
eam HARYANA eae DE RAMBERD AbAA 866108

ET

 

 

1, Duni Chand, Namberdar of VPO Sarsa, Tehsil Pehowa, Distt. Kurukshetra, Haryana, India. I solemnly
swear and affirm as under:

\- ee Ln an Namberdar of village Sarsa, Tehsil Pehowa, and according to Namberdar of village

™ y OSapxi. know about the activities and situations happening in our village.
/ mn tS
i » we “Upp Thaty ive) Sandeep Punia son of Shamsher Singh. He is the resident of our village Sarsa, dist.

i Kurs! | Sandeep Punia was a worker of Indian National Lok Dal (INLD) party, since 2™4

G9) Februaty 2617,

lic hg Sh | hy

\ S 32% Hewas’ beirlf persecuted by BJP ( the current ruling party) in the past for supporting and b
WAN ‘following? his political party INLD in India, because of political activities,

s/ | The BP fay workers always forced Sandeep Punia to left the INLD and join BJP party and stop

~~ <2Working for his party, Upon his refusal, he was attacked by the workers of opposition i.e. BJP
twice, once on Aril 13", 2018, and second on July 20", 2018, and I know very well that both time
he had received internal injuries on his body,

$- After that incident Sandeep Punia along with his father, went to the police station to fie a
complaint against the attackers i.e. against the workers of BJP, but the police never helped therm,
45 police was also attached with ruling party BJP and always works on the wishes of BJP and
Inspiteyof indhfArny action, they threatened Sandeep Punia that we will charged false allegations
pip Gt / absinst you, if you tried to lodge complaint against BJP, So Sandeep Punia had no hope of justice
rAl rom Police,
, Kh fi 4N ‘gk :
6V1 vi fva@Aeare that Sandeep Punia's life is under constant threat by BJP, due to which his
goT?/Y fainily sent him to USA,

m0 fl
| request the government of USA to let him tay it USA as hls [fo ts net say in India, fe CHAND
ADTEST EY ; NAMBERDAR ;
Deponent — Sarge Block Pobre "kts
Verified that the statements furnished a Wie und correct to the bost of knowledge and belief en \r'
nothing has been concealed therein |, BHAN Oreste

an ia pupae R

AUISTRIOT NOTAR: « NAMBERDA'
Not Depone AKA
" PEHOWS PPPOE gen ete

  

Verification

 
 

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 25 of 38

RESTRICTED Case: 19-70608, 04/01/2019, ID: 11248406, DktEntry: 7, Page 7 of 54

SUPPLEMENTAL RECORD IN SUPPORT OF ASYLUM, WITHOLDING,

CONVENTION AGAIN ST TORTURE, AS NEW RELIEF

peices tomtom ns eee Gt aes nn aang

ira.

BET - LIST OF NEW Exhibits, ATTACHED

 

1. 9" Cir. Opinion Negative Credible Fear case
2. Indian National Lokdal (INLD) PARTY certifies on Nov. 8, 2018 that
¢ Petitioner Punia Joined INLD July 2, 2017
¢ Petitioner’s Cousin Manoj Kumar died on Feb. 6, 2014, due to
BJP Party
¢ Pefitioner’s Co-worker Ram Kumar died on Nov. 21, 2018, due
to BJP Party
¢ BJP Party mercilessly beat petitioner on April 13, 2018, &
July 20, 2018, warning to kill him, for failure to join BJP Party
and leave INLD Party
¢ Police lodger FIR attached hereto for pettioner about attack
e On return, petitioner will be persecuted/arrested by Govt
political party opponents of INLD
3. Police Report — FIR about attack
4, Affidavits by Karambir, Shamsher, others
5. MUREJA CLINIC certificate for treatment of petitioner’ injuries

after BJP Party attack for refusal to join their party, leave INDL Par

7

 

 
 

Case 2:19-cv

. RESTRICTED Case

In the Matter o

PUNIA, SANDEEP

Fs

(05421-DWL--JFM Document1 Filed 10/17/19 Page 26 of 38

(4 of 57)
tEntry: 9-2, Page 1 of 54
o cs try: g

ee 04/18/2019, ID: 11268579

IMMIGRATION COURT
3260 NORTH PINAL PARKWAY
FLORENCE, AZ 85132

A215-655-596

Case No:

IN! CREDIBLE FEAR REVIEW PROCEEDINGS

Respondent

On Oct 24, 2018
was held in the
taken regarding
of returning to

After considerat
{ J} has [A] 4
would be persecu
membership in a
opinion,

The Court furthe
established a si
subjected to sey
instigation of,
or other person

ORDER OF THE IMMIGRATION JUDGE

at 1:30 P.M. a review of the DHS
matter noted above. Testimony [ { 1 was not
the background of the Applicant and the Applicant's fear
his/her country of origin or last habitual residence.

Gredible Fear Determination

dion of the evidence, the Court finds that the Applicant
ag not established a significant possibility that he/she
ted on the basis of his/her race, religion, nationality,
particular social group, or because of his/her political

xr finds that the Applicant [ ] has xX) has not

qnificant possibility that he/she would be intentionally

ious physical or mental harm inflicted by, or at the

or with the consent or acquiescence of, a government official
acting in an official capacity.

ORDER: It is hereby ordered that the decision of the immigration officer is:
(X) Affirmed, and the case is returned to the DHS for removal of the
alien,
{ }] Vacated.

This is a final order.

There is no appeal available.

DONE and ORDERED this ZY day of b cy: OM bre,

+

“SHAN H. KEERAN
Immigration Judge

 

THIS DOCUMENT WA

TO: ALTE
PATES | "i

ttachments

CERTIFICATE OF SERVICE
S SERVED BY: MAIL (M) PERSONAL SERVICE iK

ALSEN c/o Custodial Officeryy{ ] ALIEN's ATT/REe {Kj DHS
BY: couRT sears AK
:'}{ ) EOIR-33 ( ] EOIR-28°"{ ] Legal Services List [ ] Other

 

 

Ayan

U2

000001

 

 
Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 27 of 38
/

w RESTRICTED Case: 19-70608, /2Q19, ID: 11248406, DktEntry: 7, Page 34 of 54
one (NEB) "Za

OU Kaldip Singh Maltani

Distt. President

ATIONGL LOKDAL
hetra, Haryana (INDIA)
M. 98967-27056 E-mail: inldkkt@gma

  
   

 

      
         

il.com

 

 

+

Dated. 8-1-4018

woeeertes gees

I

HE No. No [8 ]/24/8

RPE Ne. 8408857418 9 wosout rr may CONCERN
|

it Is certified that Sandeep Punia son of shri Shamsher Punia
Resident of VPO Sarsa, Tehsil Pehowa, Distt. Kurukshetra (Haryana), Is active
member af our parly since February 2, 2017, He is very honest and hard
worker of our party., He uses to organize the meetings of the party and also to
advertise the policies of the party, he uses to paste the posters and the banners
of the party. Sandeep Punia also convincing the people specially youth fo join the
Indian National Lokdal, because INLD is the only party which Is working for the
upliftment of farmers, women and youth.

t

The people specially youth were joining the Indian National Lokdal
under his influence/guidance, so the BJP workers (which is the ruling party in
India as well as in Haryana) were annoyed with Sandeep Punla. The BUP worker
said Sandeep Puniai to stop working for INLD and Join the BJP. But Sandeep
Punia refused to do go, and continuously working for the party.

BJP worker thus harassed Sandeep Punia even forced him to live India.

wish him all the best in his life.

al

KULDIP SINGH

Distt, President
BALD) Kurukshetra (Haryana)

Scanned by CamScanner

 

 

 
Case 2:19-cv+05421-DWL--JFM Document1 Filed 10/17/19 Page 28 of 38

 

|

 

 

RESTRICTED Case; 49-70608, 04/01/2019, ID: 11248406, DktEntry: 7, Page 48 of 54

 

“Sh Ms. Saw DEEP _ Puna
Son/Daughter of Stat * Suaen ER Puna (FATHER)
and Sunt Buemars Pasi | | (MOTHER)
Having couipleted tig prescribed, THREE __ year Diploma
Course af instructton i MEC WAN CAL | Ena NEERING:

at Volutech vie Education £ Tad : ti Tad ung Institute, Kuauhshetaa and
Having passed the Final State Board. Examination it Jone = 204 ;

yey rn

 

__ Pivision setuiing Wage marks eut of Ta@50__

is. hereby awarded the Diploma.

ne

. 6
iy.
‘ t
rr : ; A
Bo oy : Maye,

: : . . . as 7 se woos } he
Place: PANCHKULA. | CONTROLLER OF EXAM | ADDITE
oo ot a HK : * : - as a . _ ;

ONAL SECRETARY
. phon :

po ppt
bot

 

 

 
WIKIPEDIA

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 29 of 38

Indian National Lok Dal

 

el

 

he Indian National Lok Dal (INLD) is a political party in India, in the state of ~
Haryana. INLD was founded in October 1996 as Haryana Lok Dal (Rashtriya) by Indian National Lok Dal
eto Dea who seryed as Deputy Prime Minister of India in the V.P. Singh's | is
abinet and Chief Minister df Haryana twice. His son Om Prakash Chautala is the |

 

 

 

   

Abbreviation INLD

 

 

 

 

president.
Chairperson Om Prakash
Chautala
Rajya Sabhaleader Ram Kumar
Contents Kashyap
History Founder Chaudhary
List of Chief Minister Devi Lal
References Founded 1996
External links Preceded by Janata Dal
. Headquarters 18, Janpath,
External links New Delhi,
India~110011.

* Ideology Social
History liberalism
Chaudhary Devi Lal founded the Bharatiya Lok Dal in 1974 after winning the election ; 7 Regionalism
frbm Rori constituency to the Haryana Legislative Assembly, while the INLD was / Political position Centre
fqunded in the year 1987 after assembly election. The 1982 and 1987 elections were | ECI Status State Party!"
fqught under the name Lok Dal (LKD). The party renamed into its current name in 1998. | Alllance Janata Parivar
The party was a member of the National Democratic Alliance (NDA), and thus part of the (2015 t

I

Bharatiya Janata Party led government from 1998 to 2004 at the Federal level. present)
“To Seats In Lok Sabha 2/545
INLD has performed poorly in all the four consecutive general elections held since By a
1998.3) it lost consecutive assembly elections for Haryana in 2008, 2009 and 2013. It fcur ently $20
failed to win any seats in Lok Sabha in 2004 and 2009 general elections, despite being in Speaker)

7 r P. i [a] :
alliance with Bharatiya Janata Party in 2009, Seats In Rajya Sabha 4/2 45 ,
Inj the Lok Sabha elections 1999, the INLD had an electoral alliance with BJP in Haryana. ene ee i.
E4ch party contested five of the ten seats in the state. All ten were elected. Seats In Haryana 18/90

Leglslative

 

 

‘the fifth time. Inthe | Assembly

Later, INLD broke its Election symbol!
na, Rajasthan, Uttar Website
andidates in Haryana - inld.co.in (httpy//inld.co.in)

 

votes in Rajasthan, 4
s lone candidate UT

Politics of India
Political parties
Elections /

its majority, winning
{6] In 2009, the INLD won 31 seats.[7]

‘ere sent jail after a New Delhi court sentenced them to ten years
on of Corruption Act.SI{91l1]

 

 
Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 30 of 38

ae ® @ USO UER Ug B 8:33 em

eae

@ itps://www.samaykitagat.com (2)

 

 

 

 

 

    

: TA ehh aTeea) fore & Tes area & adn yor oe RR erat
a THY Fer AST wm, Ofora elt cen Gace HH fern ais dart
2 Teh ee of §1 oe sre 22 go date yan fan mek yaa
| Barer Fa gaat er edt yeaa sftisen Aaa areca df an ade &
= Fear 20 2018 et Aa ys Sate often ea Aer aimee
-orét et ify a ceners fire | greets men wn, ae met ier Goer
© a aenera PMR A teers oe Uet a arm nia feqray act atee adit
| Saia aremiate eer an at aig earn org A nig ear A ake
Total Viper fee a fae Qa went 4 og eure ot ane F ares a aah
oe BIST fast SB Aredia St, athe ees A far aie Ga sites Aaa

 
      
   

   
 

 

         
  
  
 

   
 
  
   
 

= © aires urel kn oa aaa aet Bist at gst Gd aR By we edie
Fees ai, Bid te sade dat 9 al ae e Hae & pe ait

Es @ gf | Barat Bla Bet oy an gi shite gawrot ld da ae a ahh ae AR
; . > Ua Gaty ofan at sitar Aurea ahese wel an wer aa or ated |

di OR BT & Fes oh emaht da ae set Soar ne) ead aed ef
RGeted ) Repraa wag ase ohh 8 at ad, oles gene era a ee

ea fie art dee Ste ear en ae aftr vgs and ada fox 3

mugrenia | aha uz see Breve Gi ora , wie arfteert 2 cere fe area
PUAF0G =| eaxadié

 

 

    
  
 

_ 9 aT & alehy gare an ? seereh

A aR Vist dart S ga Pacer 4 array area Te at ET
© Ra aS Ala eT ae, aT ot Feeet ote ar ange & fear

i
7 i)
os So
a. .

POU 7A rity

Peet hed are

  

ae

 sea@eeza Ce
Serer ARS Aton) ERS
OO reece Tee BB Poa |

+ J : : cs a
Cre EM LTS oe Epo By oe Le

eo eR O] ag

  

 

 
19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 31 of 38

 

Case 2

 

 
Mob.

Dr. N.C. Mureja

94672-75057
Regd.No. 11993

Dated-19-05-1971

MUREJA CLINIC

# 679/8, URBAN ESTATE, KURUKSHERTA

TIMINGS
Summer: 08:00 a.m- to 01:00 p.™

 

 

MBBS,
Ex. H.CM.S-1 05:00 p.m. to 08:00 P.m.
BX: S.M.O., L.N.).P. Hospital, ; winter; 09:00 a.m. to 02:00 p.m
. 04:00 p.m. to 07:00 p.m
Jate of isshe:- oiled 201 8
7 __

/ .
To whom it may concern
Certified that Mr Sandeep Punia 24yrs/Male S/o Sh. Shamsher Punia r/o

ra- Haryana —India) needs Emergency medical care

 

|

Village Sarsa (Distt. Kurukshet
ting (Blood Test, X-ray, and MRI). He has been confined to home

and objective tes
and depression and also for

for three months| for recovery from insomnia, anxiety,

good diet, therapy and rest.

 

medical history including injuries (Internal injuries, head injuries,

I know his |
and swelling over back of chest , back ofright

body injuries, abrasions and bruises,
thigh and back of lower limb).

His condition became worse for lack of rest diet and specialist treatment.

 

Willing to pay for the above testing and treatment .Patient does

/

Patient attendant \
not appear suicidal or threat to anyone.

Dr. N.C. MUREJA
M.B.B.S., Ex. H.C.M.S.-1
a | Ex. S.M.O., LNJP Hose"
KURUKSHETRA

 

 

 

Case 2:19-cv'05421-DWL--JFM Document1 Filed 10/17™& Page 32 of 38 4

fs i [sio# I

 

a
t

 

 
 

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 33 of 38

RESTRICTED Ce

Mob.: 094672-75057

 

Dr. NLC. Muroja

N.B.B.S

Ex HGALS.1

Bs. SMO, LAN LP, Hpspiial
Dale of lasua- nf Eel

MUREJA CLINIC

# 670/8, URBAN ESTATE, KURUKSHETRA

se; 19-70608, 04/01/2019, ID: 11248406, DktEntry: 7, Page 32 of 54

Regd. No. 11993
aind: 19-05-1971

email: dracmurajal Gaqrmal.com

TDAH GS

ffurnenge 766 bai to 9 Aen
TG Pin ty 9 Pen

Viritar  GOG Am te (004 Aen
90 Pr ta 6.59 Pe

 

(

injuries

cake,

 

ali. Shaan

has susta

night lewdr limb. He has under gone treatment in tas vlunig fun 2000 Sact
io MVO7201K. Inthe eatment. he was given thy fallow ies indices -

for BwO 4

To whom it may concern

ctified that Mr Sandeep Punta Ty Visi re oe
ther Pura reo Village Sarsa aD kste Ruruashore Hore
ned multiple blunt injuries on TU 0F es upon oe

Were on his back of skull back ef est and Pack ot

[eta tte

righ
WPS

rechy thove

‘

b. 1/\ ftuids (Devirase 8°57 bottle ind DNS} botthg
2. Injection Aqua-Dal } amp | SEStine So

3. Tablet /cradal- TH TRD

A, Capsule Pregacip-M Sig THO

8, Orthodes Gel (Creantt Sig Fegaily TDs

Qu 2407-2018, he was advised ta hie complete bedt seat ao ions

pehs along with regular medicine. proper dich ace prope te

} rfrg
Deen. CPMUREIA
MBBS. Ba. ACALS ed
Ex. S.M.O., LNJP Hospite!
KURUKSHETE A

see

Scanned by CamScanner

 

 

 

 
 

 

 

 

 

      

No. 23282388
hoe ue tJ :

Ae

*

OA] Ht ytrition Ne

*

  

4037516323

- Lersenl, description of, holy ty of etetly G aurea. uf hex carta wes Shite of Pp i Aoril 27, 1950 ; “ey? FEMALE.
On lation noes COMO Of LYON seve . color of hur sete height re fod seme HAN
a cee fo teee Poutedls, vtstlde ¢ “stout guiaks anne

Shiite, Salis WIDOWED ve sundry uf Sarin v tt durnthly PAKISTAN

, - toee es
4 wmf Ie On ite apa ties, od Laid ps ‘ eo

Brat hin. ther \RSHAD BIBI ASLAM ; Ne
restiding uf 23305 7TH ST PHILADELPHIA PENNSYLVANIA 19148 .
hiving opplud ta he eect we MLN Catécenship wel. Maung t lion hreoteey fur “

i

verte of Nitnad atin ae, MAOH proved fe the vitlinfir HON 0, the ipector
thet (fhe
; } COMPLIED WATH THE APPLICARLE PROVISIONS OF SUCH NATURALIZATION AND WAS ENTITLED TO BE
. # ADMITTED TO CITIZENSHIP. SUCH PERSON HAVING TAKEN THE OATH OF ALLEGIANCE IN A CEREMONY
: . { CONDUCTED BY THE U S IMMIGRATION AND NATURALIZATION SERVICE
; Tse j.

ne ee pe at pope AT PHILADELPHIA. PENNSYLVAMIA ON MARCH 12TH, 1998
t. cal

 

 

 

 

SAY J
oe le VIYEMIN Wt. leativustely WY, thes € siniffiate if Naterubbcuation es tseeer!
this 28TH hy Ws January

9010

 

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 34 of 38

 

 

eis

acl the weed of the puritan wt of Ramehuil Security offered persian fo statute,

=a Son eae Se

 

MIS PUNISHABLE BY U S LAW TO COPY.

  

 

 

 

PRINT OR PHOTOGRAPH THIS CERTIFICATE. wh

WITHOUT LAWFUL AUTHORITY. f “oh

7 [Aeodls} | Liters CCA

1492 O74 Merretord U.S. Citexebalgh infil. rieagyretictt « Siren en fs" |

HR at Ror eed FETE eR VF ree SS ig ae re 3 Le ‘ rahe f
‘ & Sori ms VR ey cys 3 Mae 4 cet ay:

 

*

Sa ane ee Or

FORMA STO tary oa ors ew race sa Ae
baw a’

insurance, travel, as

Subscribed and swo

 

   
  

roved to me on the

Case 2:19-cv-05421-DWL--JFM Document1 Filed 10/17/19 Page 35 of 38
AFEIDA
VIT OF SUPPORT By & a |
SPORT BY SPONSOR IN USA FOR BOND

ER hAg AS) } U.S, Citizen, de
lL SAME PD Pn: yee Ce
LANE PUNT A ALLS ZS S 5'Vf horn in India, is MY Cousin

referred to as Respondent,

2. Respondent is detained
Inspection, for secKing political aslum
tuling political party members for refusdal to support/join their party.

.*
3. Ass /relati ;

As sponsor/rélative of Respondent, | assure the United States ( rovernment w
reasonable bond tI

States. and will not

 

clare that

herein

at ICE Detention, since entering United States without

» as his co-workers(s) were persecuted to death by
€

vith a

hat Respondent will not become a public charge while in the United
become a flight risk or miss court or DHS appointment,

4. 1am willing and able to provide Respondent with cost of housing, food, health
long as necessary, while he remains in the United States.

>. On release, helis welcome to stay with me any time as permanent place of residence
with address as

co 2550 SOUTH 2h Aid phone 267-690-276
PHILADELPHIA FR IGIngs

6. My tax returniis attached.

7, Respondent may receive correspondence or Hearing Notices at my above address.
8. I promise to make every effort to inform Respondent of and enable him to appear at
any future court hearings or immigration appointments in the United States.

I, affiant, swear or affirm that I know the contents of this affidavit and statements
made herein are true and correct to the best of my knowledge.

et

ame(s) of Signer(s

pa | Eitan Cp

) The com B2

basis of satis

 

[A

 

 

ignature of Notary Public

ERs Hap RtASlAM

Sponsor:

 

STATE OF B AL, COUNTY OF LY Za
rn to (or affirmed) before me on this “Q-day of April 2019, by

factory evidence to be the person(s) who appeared

 

[a onwealth of Pennsylvania - Notary Seal
om OBERT L. PALUMBO, Notary Public
Phitadelphta County
mmission Expires October 20, 2022

C0)
we Conintssion Number 1224303

 

Scanned by CamScanner

 
 

  

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:19-cvt (05421-DWL--JFM Document 1 Filed 10/17/19 Page 36 of 38
game pee ee we ee eee we ne ee net -_
£ &
Phvperetosee it ga fae Bes nee Aeon at eric (rh aq
romt 1040 U.S. individuhl Income Tax Return |201 6 [u. san an J. :
Fux tnebeat Jon Ree UG ec eter Ov vearfheanming vi a rmlin Se tan wo TIS] OE Me te go Tenet we tae re ot then ag ne,
Vine at amir atatertas ba trane “ Seer tar tara iastrus hong
IRSHAD ASLAM Cone ttn Se ig entntine “—
aon dpalans Snes Mead sate dat onal, Cad een | ] Ne “Of 5] 9%
rp Spouse's gurtal ceeurdy ntenher
HOME ASPresy (uentien and phewtl i yous tare 4) fon, Com nbd panes” te _ _. ;
Ado, - : comme eee ee
2330] SOUTH 7TH STREED | " | Ao Maree spares tee eaten alae
Oh. iwilor post othen, Ble, aw cI cue sate bake Oa ltenw a. hie, ol Conic En 8 lnleaw GS walaeteany settee oe cer h ce anv o thee Ge arn ceertsst
PHILADELPHIA, PA 19148 Prosidential Election Campaign
Fags atinty wane ) nea pean i —, Ghech trent peg ce pep otite ne,
‘ eelbalecoumy, Fareqrs posta ceia Ory, IO TL yey i ten Ct Tre og
ates tre “Tlvow TELCO pia Nan te
’ abe
Filing Btatus 1 [XY Single You LjSpouse
4 Head of household ¢ OL5%
2 Marssed fing jointly (even if erly ono had income) U instructions ) [Ff the (unt qualifying person a ory teen
Chech obty 3 fartied filing separately, Enter Spouse's SSN abave & {ull name i r dependent, enter this child's
Copy © For EMPLOYEE'S RECORDS SLi Qualitying widow(er) with dependent chad
{See No§ce to Employee on back of Copy B OMS No 1545-0008 dendent, do not check box 6a Boxes checked
a Enploqeds soc reo. 10, 1 Wegis, ips, otner comp 2 Fedivaltacome lax wanhed ee . i on 62 and 6b 1
190-f2-5198 04100 5,70 ndent's |) Dependents ayes
. 2 Social secunty wages 4 Secial necunty tac wanneld a securlly relationship AS) Oe ® Tived
b Emptoye!{D number (EN) 10404100 5.00 | wwmber 10 you el). with you... 2
. & Mod:care wages ond tps © Meceate tox wihhole ye afing tor —
XX-XXXXXXX agi @ didnot
10404100 150,84 te Cee eer y Hive with you
. Employer ume, acdioss, and ZIP code 782~5926|Grandchild X » ae te aiorce
Allalt Hus Samad, Inc, ~80-0552 Grandchild x (es imtructions)
2330 |South Seventh Street one not
Philadelphia, PA 19148 entered above,
Add numbers
on fines »
¢ Contot nudiber above... .. | 3]
10,404.
© Employer'dname, addeays, and 21? code
Irshaf Aslam
2330 Bouth 7th Street
Philafielphia, Pa 19148
mp | cat income taxes... 10
T Sonal secidty tps @ Abocoied ips Fe pete levee eeee eee 11
10 Dependent dare benetis [1% Nonquatied plane 12a Cove CHEZ eee 12 15,682.
uired, check here... 8... - LJ 13
83 Statulay enpoyes id Other fab Code | bree eevee eee en cee ceeueaueue [14
Pennsyl 10/44 bh Taxable amount ....... 18b
Relvement isa ¥2¢ Cods b Taxable amount ......., .,.. 16b
Thia-pony ack pay id0 Gods dorations, trusts, elc. Attach Schedule & | 17 10,368.
Sete neces ere e nese sie ceenas veceess ae] 18
pal 9443213 1040409 B19 pcre ete cette eect ees 19
b
testa & estate 1p eumner {18 State wanes ena ele Suerte —_| J Taxable amount .....0.0000.. 20b
18 Local wanes] tps, elo, $9 Localincome tax | /20 Locaityngma fe a 2]
40404.00 406,32 |Phila Res 4 21. This is your total income............ *| 22 36, 454.
wee e beens 23
Form W.2 Wagd and Yax Stalement , Slo tceat sehen regaece Treaswy-IRS 4 fpe-basis
7 Bs jaz fi
erat ea ino e aiieat hig income Fx ‘iaeskte ond you (31 fo report a x tenes 3
cect e teens 26
beeeene es 27 1,108.
es SET employed SEP] SIMPLE, and qualified plans .......... . 26
23 Self-ernployed health Insurance deduclion.............0... 23
30 Penalty on early withdrawal of savings..................... 30
31a Alimony paid b Recipients SSN.... 7 31a
32 IRA deduction..... Lcd e ete eee eee nee es enee enone bet ceeaeee 32
33 Student loan Interest deduction ..............05 cececeeees 33
34 Tuition and fees, Aliach Form 8917......... betes e eens vee [34
35 Domestic production activities deduction, Attach Form 8903....0., .04.. 35 }
BE Add lines 23 through 36 [oo ccceeece eee ceceeeesencaeeanes, De eeeeeeecee ceevecee 36 1,108,
37 Subtract line 36 front line 22. This is your adjusted gross income tenes Pltaeee weneeas | 37 35,346,
BAA For Dikciosore, Privacy Act, and Paperwork Reduction Act Notice, see separate Instructions. FOIAQIIZL «1205716 Form 1040 (2076)
Scanned by CamScanner

 

 

 
PO
AUS

IRSHAD Sian

2380

PHILADELPHIA, PA 19148

ro box ay STATE & Loe

OX SOS
INSYN Fazon

S7TH ST

 

TAL SOP IONE Wi:

Case 2:19-cv-05421-DWL--JFM Document 1 Filed 10/17/19 Page 37 of 38

wv

Dan

 

(] correcren ot checked}

 

LER'S ham, strestaddrecs, tly oF town, #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fh
ZIP or fofesgn pastal cade, and telephone ron” % POWER, County. FILERS fenecal eancleaton eo OMB No. 1545-2208
CONDUENT STATE & LOCAL SOLUTIONS, INC. XX-XXXXXXX Payment Card
hoe e808 PAYEE'S taxpayer Mdanitaiion Pe. and Third Party
’ 190-862-6198 201 7 Network
fa Gross amound of pay nent cardythied ‘
. Bally network Iranzactons Transactions
$12,843.87 Form 1099-K
Check to did.cate if FILER is a un}: Check to mdgate tancactons 1b Card Not Present transsctions 2 Merchant calagary code A Copy B
Payment sptiemant entay (PSE) reported are: 30,00 5399! For Payee
Electronic Paymunt Fackitator ayment can J Rumber of payment transactions 4 Federal income lax withheld Th's & encoram tax
(EPEVOthde thied pacty [| | Third many nétwori 624 $3,643.49 otormaton anc «org
PAVEE'S ame, s¥eel addcans, Cily or lawn, stale Gf provme®, COUT, Sa January 6b February furnisned to the internat
IRSHAG Seen $4,999.68 $1,816.83 Reverse Serves. # yen:
2330 97TH ST “tres “ie cetum, a negigence
qq ey 1% ence
PHILADELPHIA, PA 19148 Ty S2.568.90, = S28 Ae nat or eer
$625.70) $0.00) “nen 47 Be
Bg duly Sh Avguat mmpesed oo you d
= $0.00 : - $0.00) Mreits testes
PSE'S nam and telephone number $0.00 $0,00) fenn. ees
5k November ABecember been reported. .
$0.00 $0.00
re sunt uf eer soe instructions) a 7 Siste dentéicaton no. & Stste income tax winneia
$0.00
Form 1098-K (keep for your records) waww.irs.govifarm 1099k Department of the Treasury - Internal Revenue Service
1099-K Instructions for Payee

You have regeived this form because you have either, (a) ac}
paymarts, of (b} received payments through o thid party net
$20,000 In gfpss lolal reportable (ansactions and tha aggrey
Wansactions Bxceedod 200 for the calendar year. Merchant d
settement arpanizations, as payment setUament entities (PSE), must report the proceeds
of payment cird and dvd party network Wansaciions mada |
under Imema Revanue Coda sachon 8050W. The PSE may
slectronic pagmerd facitdatos (EPF) or other third party payer
if you have Ruestions sbaut the amounts reperted on this f4rm, conlact the FILER
whose ition i@ shoan in the upper left comer an the front of this fom, il you de
nol recogalr
whose name
your account humber,
Sac the seppirate instructions for your income tax return far

 

reported on tris form,
Payne's taxp!

 

cepted payment cards for
work that excesdad

jate number of those
ioquirers and thitd party

you on Farm 1098-K
have contracted with an
to make payments to you.

the FILER shown in the upper lel cozner of the form, contact tha PSE
Rnd phone number are shown in the lower leh comer of the form above

xing the information

yer identification number. For yow protection, this form may show

only the last Idur diglis of your social security number (SSN), idividual taxpayer
xdenti®cation number (ITIN}, adoption laxpayer identification number (ATIN), or employer

Box ta. Show

 
  

idtinguish your ecceunt.

t (E(N), However, Ine issuer Nas reported. your complote
ar, May show an account number er other uninue number the PSE

the aggregate gross amount of payment cardithird party network

 

 

fransactans made to you thraugn the PSE during the calendar year,

Box th. Shows the aggregate gross emount of ail mporlable payment transactens
made to you through Iha PSE during the ealengss year wherg the catd wos not pragent
a} tha time of tha Wansacton or tha card number was keyed ita tha lerminal. Typically,
(vs relates to enling soles, phone sales, of catdtogue sales. If the box for (hid party
network is checked. oc if Inese are Intd party network Uansactons, card not present
trangactons wit nat be reporied,

Box 2. Shaws the merchant category code used for payment card/inind party nenwork
leangactons (if avai‘gble} reported on this form.

Box 3, Shaws tha number af t fons. (not
processed through the payment cardithird party network,
Box 4, Shows backup withholding. Generally, a payer must backup withhold it you did

hot fumish your taxpayer identification numbsr (TIN) o¢ you did nol fumish the correct

TIN to the payer. Soe Form W-9, Request fot Taxpayer identification Number and
Certification, and Pub. 505, include this amount on your income lax retum as tax winheld.
Boxes a-Si. Shows the gtoss amount of payment cardthird party network transactions
madi fo you for gach month of the cHlandar yaar.

Boxes 6-8. Shows slate and focal income tax withheld from the payments.

Future developments, For the laiest normaton about develtpments related 6 Fem
1099-K and fis instructions, such os legislation enacted etter they were published, go fo
www. irs. gowform1099k.

 

ing retund jong)

Page Vol 4

Scanned by CamScanner

 
Wearaeraye es ~--Case 2:19-cy-05421-DWL--JFM Document1 Filed-10/4:7449 -Page 38 of 38

 

 

 

 

 

 

 

 
   

 

 

 

 

 

 
  
   
 
     
 
   

 

 

 

 

  

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e Sunece MOAN EA EL, te!
ty
' 137 7--
au | | | oid af
" Voy tart Terenas hte te tine:
x 2017 (ASS 5} hein * ~ z - .
te Hel [Part it} shareholder's Share of Current Year (coms.
. - peresar ya S42 ane tas omen tie '
echedu c Por caneratar rae SAGE ae fas yes vee Deductions, Credits, and Other Keme ed
(Form { ‘ aay 1 Onepe xy Waeiir cnn haat, i " fags
aan ‘
seeeeteeespee i655 | coe
whe co arHtog | ? Leet rector teal eaten econ is frat, t \ ~~ 4
\ ,
ghareholfier's Share of Income, Deductions, 3 | onarenieeei cannons —
Pp C. P See back of form arjd separate instructions.
7 4 Peerest incor, | _ j
~ gens spomyenidect Teatien numsor Sa] Orsnary averse |
a ceeeraey
en-Ci Ags 9s
§ corpratons afin, aecress, chy, state, and IP cosa St] Quathed avigencs 14 | fee porsaciees |
LAaSANT | INC. i :
é Royalties
a, YSTH STREET t
PESTER PA 19013 7 Hat short-term capdal pain (1055)
j
c IRS Center ahe M carperapan filed return Ba Het tong-in-m copéal gin {lors}
CH 45999 |
see ft | Cottectbias (28%) gain (lesa)
Dp Shareho'der's idpotilyirg nurnber Gs | Unareceptured saction 1250 gain
130-626-5199
E  Sha‘eholder's name, address, sty, slats, and ZiP code . 3 (Net seston 1239 gain (loss)
IRSHAD B. ASLAM
23320 S$.) 7TH STREET bis] Othet income (oss) 45 Alteinal ve minsmum ax (ANT) fore
PHILADZ[ PHTA PA 19248
F Sharsholder’s pat canizge ef steck
comple vous, [$0.€00000s
"1 Seefion 179 deductian 1S Kems sfecting enaroeet 3055
D 8,0C)9
L.
12 Other dezuctions
2
c
°
a
=
Ww
x
&
7 Cthret internation
— * See attached statement for additional information.
or Paperork Reduction Act Notlee, gee t
‘ fhe f
Astrudtions for Form 41208, wavits.gswFormd 1208 Schedule K-4 (Farm 1120S) 2017
DFA
Scanned by CamScanner

 

 

 
